              Case 2:20-cv-01422-MJP Document 34 Filed 01/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BYRON L PETERS,                                  CASE NO. C20-1422 MJP

11                                 Plaintiff,                ORDER DENYING MOTION TO
                                                             APPOINT COUNSEL
12                 v.

13          WILLIAM HANES MONROE JR, KIP
            ANDREW HARBISON, MARK
14          CHRISTIAN GRECO, THE LAW
            OFFICE OF GLASSER AND
15          GLASSER PLC,

16                                 Defendants.

17

18          This matter comes before the Court on Plaintiff’s “Request for assistance to file

19   opposition to Defenses [sic] motion to dismiss” which the Court construes as a third motion to

20   appoint counsel. (Dkt. No. 32; see Dkt. Nos. 4 and 13.) Having reviewed the Motion and

21   Defendants’ response (Dkt. No. 33), the Court again DENIES Plaintiff’s motion for appointment

22   of counsel.

23          The Court has discretion to appoint counsel for indigent civil litigants pursuant to 28

24   U.S.C. § 1915(e)(1), but an appointment of counsel should only be granted under “exceptional


     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
                Case 2:20-cv-01422-MJP Document 34 Filed 01/21/21 Page 2 of 2




 1   circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).

 2   “A finding of the exceptional circumstances of the plaintiff seeking assistance requires at least an

 3   evaluation of the likelihood of the plaintiff's success on the merits and an evaluation of the

 4   plaintiff's ability to articulate his claims in light of the complexity of the legal issues involved.”

 5   Id. (internal quotations omitted).

 6           Plaintiff continues not to demonstrate the merits of his claims in his motion for

 7   appointment of counsel, and the Court is unable to find sufficient merit on the face of his

 8   amended complaint to warrant appointment. Plaintiff has not presented exceptional

 9   circumstances that would justify the appointment of counsel at this time. Plaintiff’s motion to

10   appoint counsel is DENIED.

11           But to afford Plaintiff additional time to respond to Defendants’ pending motion to

12   dismiss (he has otherwise failed to provide a response), the Court re-notes the motion to

13   February 5, 2021. Plaintiff must file his opposition, if any, to the motion to dismiss by no later

14   than Monday, February 1, 2021. The Court warns Plaintiff that a failure to provide an opposition

15   “may be considered by the court as an admission that the motion has merit.” Local Civil Rule

16   7(b)(2).

17           The clerk is ordered to provide copies of this order to all parties and counsel.

18           Dated January 21, 2021.

19                                                           A
                                                             Marsha J. Pechman
20
                                                             United States District Judge
21

22

23

24


     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
